DETAILED ACTION
	Claims 1-15 are pending.  The restriction requirement has been withdrawn, as discussed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 10-15, in the reply filed on 12 January 2021 is acknowledged.  Applicant’s arguments are persuasive because the process claimed in claims 10-15 is seen as inherently producing the product claimed in claims 1-9 in accordance with MPEP 1850(III)(A).  Therefore, the requirement has been withdrawn.  Claims 1-15 are treated on their merits.
Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
In claim 2, line 2, it is suggested that “Fluorine” be changed to --fluorine--.  
In claim 8, line 7, it is suggested that --from the valve seat-- be added after “to separate the valve element”.
In claim 8, line 9, it is suggested that --with the valve seat-- be added after “to be in contact”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected (wherein claims 2-7 and 11-12 inherit their rejections because of their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "their uneven surfaces" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the uneven surfaces refer to uneven surfaces on the outer circumferential surface of the bar-like portion 423 of the diaphragm member 42 and the inner circumferential surface of the recessed portion 413 of the valve-seat contact member 41, wherein the uneven surfaces are formed by the annular recess 424 on the diaphragm member 42 and the small-diameter recess 418 formed on the valve-seat contact member 41 (paragraph 56).  Note that claim 4 recites “the outer circumferential uneven surface of the bar-like portion”.
In claim 8, line 8, it is unclear how a spring constant changes as a spring expands, wherein the spring constant is understood to be variable k in the Hooke’s law equation F=kx.  As the name of the variable implies, the spring constant is understood to remain constant.    
In claim 9, the description of the male thread member 46 being placed in a lower chamber port of the piston 35 is inconsistent with the drawings.  As understood, the 
Claim 10 recites the limitation "their uneven surfaces" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the uneven surfaces refer to uneven surfaces on an outer surface of the bar-like portion 423 of the diaphragm member 42 and an inner surface of the recessed portion 413 of the valve-seat contact member 41, wherein the uneven surfaces are formed by the annular recess 424 on the diaphragm member 42 and the small-diameter recess 418 formed on the valve-seat contact member 41 (paragraph 56).  
Claim 13 recites the limitation "the outer circumferential surface of the bar-like portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to an outer circumferential surface on the bar-like portion of the diaphragm member where the bar-like portion is received in the recessed portion of the valve-seat contact member.
Claim 14 recites the limitation "the engagement surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the engaging surface area where the bar-like portion of the diaphragm member is inserted in the recessed portion of the valve-seat contact member.  Note that the engagement surface is again recited in the last line.
Claim 15 recites the limitation "the engagement surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the engaging surface area where the bar-like portion of the diaphragm member is inserted in the recessed portion of the valve-seat contact member.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 (as understood) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 4,872,638).
Regarding claim 1, Thompson discloses in Figs. 1-5 a fluid control valve comprising: a valve main body 12, 14, 16, 18 provided with a valve seat 84; a valve element 78 provided with a valve-seat contact member 78 to be in and out of contact with the valve seat 84 and a diaphragm member 38; and a drive section (comprising diaphragm 36) configured to move the valve element 78 in its axial direction, wherein 
the diaphragm member 38 made of a first fluorine resin material (comprising fluorocarbon plastic, such as Teflon, i.e. PTFE, as disclosed in col. 1, lines 57-66, col. 2, lines 14-16 and 66-67) is provided with a web portion (extending to annular ring 69) and a bar-like portion 74 formed in a center of the web portion, 

a part of the bar-like portion 74 is fitted in the recessed portion 79, and 
the bar-like portion 74 is formed on its outer circumference with an outer circumferential surface, the recessed portion 79 is formed on its inner circumference with an inner circumferential surface, and the outer circumferential surface and the inner circumferential surface are in close contact with each other in their uneven surfaces (at annular ring 76) to form an engagement surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yoshino et al. (US 2009/0266428).
Regarding claim 2, Thompson discloses in Figs. 1-5 that the first fluorine resin material is PTFE (col. 1, lines 57-66, col. 2, lines 14-16 and 66-67), but lacks teaching that the second fluorine resin material is PFA, and instead, teaches that the second fluorine resin material is also PTFE (col. 1, lines 57-66, col. 2, lines 14-16 and 67-68).
Yoshino teaches in Fig. 2 a diaphragm member 17 and valve-seat contact member 18 made of PFE (paragraphs 74-75), but teaches in paragraph 36 that PFA is usable an alternative for PTFE because of their similar resistance to corrosion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the second fluorine resin material/PTFE (of the valve-seat contact member) disclosed by Thompson for PFA, because PFA is a functionally equivalent alternative to PTFE, as Yoshino teaches (paragraph 36).  See MPEP 2144.06(II).
Claims 3-5 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yoshino as applied to claim 2 above, and further in view of Lovell et al. (US 2004/0104374).
Regarding claim 3, Thompson discloses a bar-like portion and a recessed portion, as previously discussed, but Thompson and Yoshino lack teaching that the bar-like portion and the recessed portion are provided with a rotation restriction part.
Lovell teaches in Figs. 1-2 a valve element 32, 34 comprising a bar-like portion 32 that fits into a recessed portion of a valve-seat contact member 34, wherein the bar-like portion 32 and recessed portion are provided with a rotation restriction part 42 in addition to being threaded together (paragraphs 5 and 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of the bar-like portion to the recessed portion in the combination of Thompson and Yoshino to incorporate a rotation restriction part provided with the bar-like portion and recessed portion in addition to a threaded connection, as Lovell teaches, so that the bar-like portion and recessed portion can be easily assembled and/or disassembled for repairs/replacement while also being able to be securely fixed together without relative movement.
Regarding claim 4, Thompson discloses in Figs. 1-5 that the recessed portion 79 extends over the outer circumferential uneven surface (comprising the annular ring 76 that is modified to be threads as taught by Lovell) of the bar-like portion 74 toward the diaphragm member 38.
Regarding claim 5, Lovell teaches in Figs. 1-2 that the engagement surface (comprising the threads as disclosed in paragraphs 5 and 15) partly has a slanting surface (comprising the threads, or at least the slanted surface on the top or bottom of the threads) away from the bar-like portion above the valve-seat contact member 34 as approaching the outer circumference.  In modifying Thompson in view of Lovell, the slanting surface of the threads would slant away from the web portion of the diaphragm member disclosed by Thompson.
Claims 6-7 (as understood: both) are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Yoshino and Lovell as applied to claim 4 above, and taken with Carrubba (US 2011/0041522).
Regarding claim 6, Lovell teaches in Figs. 1-2 that the engagement surface is slanted with respect to a horizontal plane in a radial direction because the engagement surface is formed by the engagement of male and female threads, but Lovell is silent with regard to the specific angle of the slant or thread angle such that Lovell lacks teaching that the engagement surface is slanted by a degree range of 5 degrees or more and 15 degrees or less with respect to a horizontal plane in a radial direction.
Carrubba teaches in paragraphs 56 and 69 standard thread angles of 30o, which equates to an engagement surface between male and female threads that is slanted by 15 degrees with respect to a plane extending in the radial direction from the longitudinal axis of the structure with the male threads.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the engagement surface of the threads in the combination of Thompson, Yoshino, and Lovell to be slanted by 15 
Regarding claim 7, Lovell teaches in Figs. 1-2 that the engagement surface partly has a slanting surface slanted away from the top end of the stem 32 (analogous to the web portion in the modification of Thompson in view of Lovell) as approaching the outer circumference, and the engagement surface is slanted with respect to a horizontal plane in a radial direction because the engagement surface is formed by the engagement of male and female threads.  Lovell is silent with regard to the specific angle of the slant or thread angle such that Lovell lacks teaching that the engagement surface is slanted by a degree range of 5 degrees or more and 15 degrees or less with respect to a horizontal plane in a radial direction.
Carrubba teaches in paragraphs 56 and 69 standard thread angles of 30o, which equates to an engagement surface between male and female threads that is slanted by 15 degrees with respect to a plane extending in the radial direction from the longitudinal axis of the structure with the male threads.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the engagement surface of the threads in the combination of Thompson, Yoshino, and Lovell to be slanted by 15 . 
Claims 8-9 (as understood: both) are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Carter et al. (US 2011/0048556).
Regarding claim 8, Thompson discloses in Figs. 1-5 that the drive section is provided with a contact spring 37 configured to urge the valve element 78 in a direction be in contact with the valve seat 84 and a diaphragm 36 configured to urge the valve element 78 in a direction to separate the valve element 78 from the valve seat 84 by an operation fluid (introduced through port 128), and
the valve element 78 is provided with a separation spring 39 to urge the valve element 78 in the direction to separate the valve element 78 and the separation spring 39 is configured to expand by changing its spring constant in a process of moving the valve element 78 in the direction to be in contact.
Thompson lacks the drive section comprising a piston on which the operation fluid acts on to move the valve element, and instead of the piston, discloses a diaphragm 36.  
Carter teaches in Fig. 1 a drive section 108 comprising a piston as an alternative to a diaphragm (paragraph 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the diaphragm in the drive section of Thompson to be a piston as a functionally equivalent alternative to the diaphragm, as Carter teaches (paragraph 22).  See MPEP 2144.06(II).
Regarding claim 9, Thompson discloses in Figs. 1-5 that there is a male thread member 24 provided with an orifice in an axial center is placed in a lower chamber port 128 of the diaphragm 36 (which is modified to be a piston in view of Carter).
Allowable Subject Matter
Claims 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 10, insert molding a second bar forming the valve-seat contact member around the first bar forming the diaphragm member and cutting the first and second bars to shapes of the diaphragm member and valve-seat contact member, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shilale (US 6,863,855) discloses in Figs. 1-5 manufacturing cable ties by insert molding a second member 13 around a first member 15 and cutting the first and second members 15, 13 to their final shapes (col. 5, lines 1-14 and 41-50), however Shilale fails to teach any valve elements set forth in claim 10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753